Citation Nr: 0531497	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-32 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to June 1968, 
with service in Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the RO in Newark, 
New Jersey.  In February 2002, the Board remanded the case to 
the RO to schedule the veteran for a Travel Board hearing.  A 
hearing was held in May 2005, before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

During the May 2005 Board hearing, the veteran raised the 
issue of an increased rating for bilateral hearing loss.  As 
this matter is not properly before the Board, this matter is 
referred to the RO for appropriate action.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to Board review.

The records suggest that the veteran is receiving ongoing 
psychiatric treatment at the VA New Jersey HealthCare System 
and that there may be additional VA treatment records from 
the VAMC in East Orange, New Jersey.  The RO should obtain 
all VA treatment records pertaining to treatment for 
psychiatric disorders not already associated with the claims 
file.  38 U.S.C.A. § 5103A(c);  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board also notes that the veteran's service medical 
records reflect on pre-induction examination in January 1966 
a notation of anxiety.  Service records from May 1967 to 
February 1968, reveal several notations showing that the 
veteran was seen for complaints of nervousness, insomnia, 
anxiety and trouble breathing.  In an April 2002 VA medical 
record, the veteran complained of depression.  He was 
diagnosed with chronic PTSD and panic attacks with 
agoraphobias.  Other post-service medical reports show a 
diagnosis of PTSD.  In light of the foregoing, the Board 
finds that it must obtain a medical examination, to include 
an opinion regarding the etiology of the veteran's 
psychiatric disorder(s).  38 C.F.R. § 3.159 (c) (4) (2005).

Additionally, the Board notes that the veterans reports that 
his stressors involve seeing dead Vietnamese who were killed 
while trying to enter his camp, there was constant artillery 
fire and land mines going off around the perimeter of their 
camp, and in the Spring of 1969 he worked in the Army 
hospital where he had to feed all the casualties, which left 
bad memories.  The RO informed the veteran that they did not 
have enough information to try and verify his service 
stressor.  In this regard, the Board notes that the veteran 
provided a broad date range of the incidents and some more 
specific date ranges, where it happened, and the unit he was 
with when the incident happened.  The RO should inform the 
veteran of the additional information necessary to conduct a 
search.  Thereafter, the veteran should be given an 
opportunity to submit additional information regarding his 
claimed service stressors.  If specific information is 
received from the veteran, an attempt should be made to 
verify the veteran's alleged stressors.  

Lastly, the Board notes that additional evidence was 
submitted to the Board in September 2005 that was not 
considered by the RO.  The veteran did not submit a waiver of 
RO consideration of this evidence.  Thus, the RO must 
consider this additional evidence in the first instance.  See 
Disabled American Veterans et. Al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§ 20.1304 (2005).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain copies of all VA 
treatment records related to the 
evaluation and treatment of the veteran 
for psychiatric disorders not already of 
record (including medical records from 
the VA in East Orange, New Jersey), and 
associate them with the claims file)

2.  Contact the veteran and give him an 
opportunity to submit detailed 
information regarding each of his claimed 
service stressors.  Advise him that he 
has reported the following stressors: 
seeing bodies of dead Vietnamese, being 
in an area of constant artillery fire and 
land mines; and in working in an Army 
hospital where he had to feed American 
war casualties.  Inform the veteran that 
he needs to submit the dates of each 
event within 60 days, location of the 
incident, unit designations to the 
squadron level and information pertaining 
to any other units involved.

3.  If the veteran submits the requested 
detailed information, contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and ask that they 
provide any available information which 
might corroborate the veteran's in- 
service stressors.  Provide USASCRUR with 
copies of the veteran's personnel records 
showing his service dates, duties, and 
units of assignment. Advise them of the 
summary of the alleged stressors.

4.  Schedule the veteran for a VA 
psychiatric examination. Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to whether the veteran 
currently has PTSD under DSM IV due to 
verified service stressors.  The VA 
examiner is also asked to determine any 
additional current psychiatric diagnosis 
or diagnoses and whether any are related 
to or aggravated by his active military 
service.  The entire claims folder 
including a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  

The examiner should address the 
following:

a.  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.

b.  For each diagnosis made, the examiner 
is requested to opine whether it is as 
likely as not (probability of 50-50) that 
any diagnosed psychiatric disability, to 
include depression, was incurred in or 
aggravated by service.  In addressing 
whether a condition was aggravated by 
service, the examiner should state 
whether a psychiatric condition existed 
prior to service and increased in 
severity in service beyond the natural 
progress.

c. If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) the stressor found to be sufficient 
to produce PTSD; (2) whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the diagnosed PTSD and one or more of the 
inservice verified stressors.  

The examiner should address the veteran's 
service medical records showing at a pre-
induction notation of an anxiety and 
inservice diagnoses of acute situational 
reaction and subacute and mild anxiety 
reaction.  The examiner should discuss 
the opinions expressed in the January 
2002 VA examination as well as VA mental 
health records from April 2002 to the 
present.  The report of examination 
should include the complete rationale for 
all opinions expressed.

5.  The RO should then review the entire 
record and re-adjudicate the claims on 
appeal.  If the claims remain denied, the 
RO should issue an appropriate 
supplemental statement of the case 
(SSOC), taking into consideration the 
evidence received by the Board in 
September 2005.  The veteran should be 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
then be returned to the Board for further 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

